


110 HR 3865 IH: Home Health Care Access Protection Act

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3865
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. McGovern (for
			 himself and Mr. Jones of North
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect Medicare beneficiaries’ access to home health services under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Health Care Access Protection Act
			 of 2007.
		2.Protecting access
			 to Medicare home health services
			(a)In
			 generalSection 1895(b)(3) of the Social Security Act (42 U.S.C.
			 1395fff(b)(3)) is amended—
				(1)in subparagraph
			 (B)(iv), by adding at the end the following: Such adjustment shall not
			 be made with respect to home health services for payment in 2008 and in making
			 such an adjustment with respect to home health services for payment in a
			 subsequent year, the Secretary shall evaluate changes in case mix using
			 standards developed by the Secretary consistent with the processes described in
			 subparagraph (D)(i) and taking into account the criteria described in
			 subparagraph (D)(ii).; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Processes and
				criteria for evaluating changes in case mixFor purposes of
				subparagraph (B)(iv)—
							(i)ProcessesThe
				processes described in this clause are the following:
								(I)In developing
				standards referred to in such subparagraph, the Secretary shall convene a
				Technical Advisory Group consisting of stakeholders, including individuals and
				organizations representing the interests of Medicare beneficiaries, the
				National Association for Home Care & Hospice, and the Visiting Nurse
				Associations of America, health care academia, and health care professionals,
				in equal numbers from each and limited to parties without an existing
				contractual relationship with the Secretary, to advise the Secretary concerning
				the establishment of such standards in order to distinguish between real
				changes in case mix and changes in coding or classification of different units
				of services that do not reflect real changes in case mix. The Technical
				Advisory Group shall be given the opportunity to review and comment on any
				proposed rulemaking or final determination by the Secretary on such standards
				prior to such rulemaking or determination.
								(II)If the Secretary
				engages an outside contractor to participate in the evaluation of case mix
				changes described in subclause (I), the Secretary shall only utilize a
				contractor that has not previously participated in the design and establishment
				of the case mix adjustment factors under subparagraph (B).
								(III)If the Secretary
				determines that any increase in case mix relates to changes in the volume or
				nature of services provided to home health services patients, the Secretary
				shall evaluate that increase through actual review of claims and services and
				shall not use any proxy or surrogate for determining whether the change in
				volume or nature of services is reasonable and necessary.
								(IV)The Secretary
				shall establish the standards referred to in subclause (I) by
				regulation.
								(V)With respect to
				establishment of such standards, the Secretary shall make public all data,
				reports, and supporting materials, including any comments by the Technical
				Advisory Group pursuant to subclause (I), regarding the standards at the time
				of notice of such standards.
								(ii)CriteriaThe
				criteria described in this clause are the following:
								(I)The impact of
				changes in the program under this title that may affect the characteristics of
				individuals receiving home health services.
								(II)The impact of
				changes in the provision of health care services by providers of services other
				than home health agencies.
								(III)Distinctions in
				the characteristics of individuals initiating home health services from the
				community and institutional care settings.
								(IV)Whether any
				changes in coding resulted in a change in expenditures overall annually and
				disregarding changes in coding that do not have an overall expenditure
				impact.
								(V)Any other factors
				determined appropriate by the Secretary in consultation with the Technical
				Advisory Group under clause
				(i)(I).
								.
				(b)Voiding of
			 proposed case mix adjustmentThe Secretary of Health and Human
			 Services shall not take any action to implement or otherwise carry out
			 provisions contained in the final rule published on August 29, 2007, on pages
			 49762–49945 of volume 72 of the Federal Register, insofar as such provisions
			 propose to make a case mix adjustment to the standardized payment amounts under
			 the prospective payment system for home health services under section 1895 of
			 the Social Security Act (42 U.S.C. 1395fff) to account for changes in coding
			 that were not related to an underlying change in patient health status. The
			 Secretary shall republish any rates specified in such rule to take into account
			 the application of the previous sentence. The Secretary shall only institute an
			 adjustment under subparagraph (B)(iv) of such section in compliance with
			 subparagraph (D) of such section, as added by subsection (a)(2).
			
